DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 8 each require at least a method comprising: decomposing, by a transform engine, an input vector to generate a first vector consisting of a first set of elements of the input vector and a second vector consisting of a second set of elements of the input vector; comparing, by the transform engine, the first vector with a first threshold size; comparing, by the transform engine, the second vector with a second threshold size; and in response to the second vector being greater than the second threshold size, applying, by the transform engine, a transform to the second vector wherein the transform is one of a discrete cosine transform (DCT) and an inverse discrete cosine transform (IDCT); and in response to the first vector being less than or equal to the first threshold size, applying, by the transform engine, at least a portion of the transform to the first vector.
The prior arts on record teach the following: a method comprising: decomposing, by a transform engine, an input vector to generate a first vector consisting of a first set of elements of the input vector and a second vector consisting of a second set of elements of the input vector.
However, none of the prior arts disclose comparing, by the transform engine, the first vector with a first threshold size; comparing, by the transform engine, the second vector with a second threshold size; and in response to the second vector being greater than the second threshold size, applying, by the transform engine, a transform to the second vector wherein the transform is one of a discrete cosine transform (DCT) and an inverse discrete cosine transform (IDCT); and in response to the first vector being less than or equal to the first threshold size, applying, by the transform engine, at least a portion of the transform to the first vector in combination with the other features as stated in claims 1 and 8. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426